Citation Nr: 1210312	
Decision Date: 03/20/12    Archive Date: 03/30/12

DOCKET NO.  08-34 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to dependency and indemnity compensation (DIC) pursuant to 38 U.S.C.A. § 1318 (West 2002).


REPRESENTATION

Appellant represented by:	Nebraska Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from January 1954 to May 1955, and he died in April 2008.  The appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the appellant's claim for service connection for the cause of the Veteran's death, and denied entitlement to DIC.


FINDINGS OF FACT

1.  The Veteran died in April 2008 of acute congestive heart failure.

2.  At the time of his death, service connection was in effect for, among other disabilities, residuals of cold weather trauma to each lower extremity.  The combined schedular evaluation was 80 percent and a total rating had been in effect from July 2002.

3.  The competent and probative medical evidence shows that residuals of cold weather trauma to the lower extremities did not cause or substantially and materially contribute to cause the Veteran's death, nor did it render the Veteran materially less capable of resisting the effects of other disease or injury primarily causing death. 

3.  The Veteran was not evaluated as totally disabled for ten continuous years immediately preceding his death, was not evaluated as totally disabled continuously from the date of separation from service and for a period of not less than five years immediately preceding his death, and was not a former prisoner of war. 

4. The Veteran was not "entitled to receive" total disability compensation by way of any of the exceptions listed under 38 C.F.R. § 3.22(b). 


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2011). 

2.  The criteria for entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22(a) (2) (i) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The United States Court of Appeals for Veterans Claims (Court) has held, however, that failure to comply with the notice requirement of the VCAA is not prejudicial to the Veteran if, based on the facts alleged, no entitlement exists.  See Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  Although notice regarding the claim for DIC was sent to the appellant in June 2008, it was not necessary since there is no dispute as to the underlying facts involved in this claim.


Duty to Notify

The notice requirements of the VCAA require VA to notify a Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  In any event, where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In a June 2008 letter, the RO provided notice to the appellant regarding what information and evidence are needed to substantiate her claim, as well as what information and evidence must be submitted by her and what information and evidence will be obtained by VA.  

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

The Board acknowledges that the appellant was not furnished notice that complies with Hupp.  The Board finds that the VCAA notice deficiency is not prejudicial to the appellant as she had actual knowledge in this regard.  It cannot be disputed that the appellant had actual knowledge the Veteran was service-connected for, among other disabilities, residuals of cold injuries to each lower extremity; in fact, her argument is based on that.  While VA's duty to notify under the VCAA cannot be met by cobbling together pre- and post-decisional documents, such as rating decisions and statements of the case (See Mayfield v. Nicholson, 444 F.3d 1328   (Fed Cir. 2006)), there is no prohibition in this regard as to demonstrating actual notice held by an appellant so as to render a VCAA notice defect nonprejudicial. The appellant has also been represented by her accredited representative during her appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The appellant points out in her argument that the death certificate lists the Veteran's history of frostbite of the lower extremities as a significant condition that contributed to his death.  Based on the foregoing, the Board finds that the appellant has had a meaningful opportunity to participate in the adjudication of her claim such that the essential fairness of the adjudication is not affected.  The evidence of record is against a finding that she has been prejudiced by a lack of proper VCAA notice.  See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'L Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

As the claim for entitlement to service connection for the cause of the Veteran's death is denied, in the decision below, no effective date will be assigned; therefore, there can be no possibility of any prejudice to the appellant in this regard.  

Duty to Assist

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

A VA physician reviewed the claims folder and provided an opinion as to the cause of the Veteran's death.  The examiner laid a factual foundation for the conclusion that was reached.  Therefore, the Board finds that the opinion is adequate.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records, private and VA medical records, including the opinions of a VA physician, and the death certificate.

As discussed above, the appellant was notified and made aware of the evidence needed to substantiate this claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  The appellant has been an active participant in the claims process by submitting evidence and providing argument.  Thus, she has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of these matters.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war, or during peacetime service after December 31, 1946, and cardiovascular disease becomes manifest to a degree of 10 percent or more within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  For a service-connected disability to be considered the primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto. 38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed. 38 C.F.R. § 3.312(c)(3).

	I.  Cause of death

The death certificate shows the Veteran died in April 2008 of respiratory failure due to or as a consequence of cardiac arrest with resuscitation and acute congestive heart failure.  Diabetes mellitus, coronary artery disease and history of severe frostbite of the lower extremities were listed as significant conditions contributing to death but not resulting in the underlying causes noted above.

At the time of the Veteran's death, service connection was in effect for residuals of cold weather trauma of the left lower extremity, evaluated as 30 percent disabling; residuals of cold weather trauma of the right lower extremity, evaluated as 30 percent disabling; tinnitus, evaluated as 10 percent disabling; bilateral hearing loss, evaluated as 10 percent disabling; arthritis of the left knee, evaluated as 10 percent disabling; arthritis of the right knee, evaluated as 10 percent disabling; amputation of the right great toe, evaluated as 10 percent disabling; residuals of cold weather trauma to the right hand, evaluated as 10 percent disabling; residuals of cold weather trauma of the left hand, evaluated as 10 percent disabling; non-healing ulcer, evaluated as 10 percent disabling; and for amputation of the right second toe, evaluated as noncompensable.  The combined schedular evaluation was 80 percent and a total rating was in effect from July 2002.

The heart and vascular system, and the lungs and chest were evaluated as normal on the separation examination in May 1955.  A chest X-ray was negative.  

On a report of medical history for the reserves completed in June 1959, the Veteran reported pain/pressure in the chest and shortness of breath.  The examiner noted the Veteran had considerable difficulty filling out the form and doubted it properly reflected the Veteran's medical history.  An examination at that time revealed no pertinent abnormality.

The Veteran was seen in a private facility for unrelated complaints in January 1980.  A physical examination disclosed the chest and lungs were clear, and the heart was normal.

On VA examination in March 1981, the cardiovascular system was within normal limits.  Some elevated blood pressure readings were recorded.  An electrocardiogram revealed probable residuals of an inferior wall myocardial infarction.  The diagnosis was status post inferior wall myocardial infarction.

The Veteran was afforded a general medical examination by the VA in September 1983.  An examination revealed the heart was not enlarged.  There were no murmurs and rhythm was regular.  An electrocardiogram was normal.

The Veteran was hospitalized by the VA from September to October 1986.  He was admitted with the complaint of two to three episodes of chest pain daily for the previous three weeks.  The pertinent diagnoses were coronary heart disease, angina pectoris and hypertension.  

On VA hospitalization in May 1992, it was noted the Veteran was known to have chronic atrial fibrillation for three years and hypertension for eight years.  The diagnoses were congestive heart failure, hypertension with hypertensive cardiovascular disease and chronic atrial fibrillation.

In June 2008, a VA physician was requested to provide a medical opinion concerning whether the Veteran's cold injuries caused or contributed to his death.  The physician noted the record consisted of "one volume of claims files" and these were reviewed in their entirety.  He also reviewed all notations in the CPRS.  He listed the Veteran's previous medical co-morbidities as follows:  diabetes; coronary artery disease; tear film insufficiency; senile cataract; lens replacement; macular pucking of the retina; dementia; dyslipidemia; gastroesophageal reflux disease; hypothyroidism; coronary artery disease; coronary artery bypass graft; anticoagulation; renal insufficiency; chronic skin ulcer; congestive heart failure; low back pain; posttruamatic stress disorder; atrial fibrillation and alcohol abuse.  He summarized the findings on the death certificate.  The physician stated that most of the entries in the Veteran's medical records did not have any specific complaints about residuals of cold injury to the lower extremities.  The above-mentioned diagnoses were from the natural progression of disease with age, which is quite common in the general population.  He stated that as best as he was aware, cold exposure and cold injury do not specifically cause the above diagnoses.  It appeared the Veteran died from natural progression of disease with age due to multiple, severe medical co-morbidities and complications.  Thus, he could not find any evidence that showed the residuals of cold injuries specifically caused or contributed to his death, as there was no specific relationship between the above items being caused by cold exposure.  He could not find any aggravation issues, either.  

In a June 2008 statement, R. D. Wells, P.A., wrote the Veteran had increased difficulty with his legs with neuropathy from cold exposure.  He had continued difficulties throughout his life with chronic leg ischemic disease into his lower extremities.  He had a wound ulcer on his leg, as well as difficulties with neuropathy.  He had been hospitalized multiple times with venous abnormalities from his veins, as well as the neuropathy.

In January 2009, the VA physician who furnished the June 2008 opinion stated he again reviewed the claims folder and the CPRS.  He summarized the findings on the death certificate.  He commented it appeared the Veteran had numerous medical problems that arose from natural progression of disease with age.  He appears to have had ischemic cardiomyopathy, along with other severe cardiac co-morbidities.  The physician noted that lower extremity vascular disease had also been noted in the past, and the Veteran appears to have suffered from ulceration in the lower extremities.  He added that when one reviews all the records, it appears that the Veteran's coronary issues far outweighed the lower extremity issues when it came to the severe medical conditions he had in the past.  In reviewing the death certificate, it is easy to see that the majority of his illnesses contributed to his death, but the physician could not find any specific evidence that the cold exposure he suffered from that affected the lower extremities was a specific contributing or major cause in his demise.  He reasoned this was because the other medical issues far outweighed the vessel disease in the lower extremities.  His cardiac disabilities and illnesses were quite severe, and he had an ischemic cardiomyopathy.  The physician could not find any documentation in the literature stating that any etiology of an ischemic cardiomyopathy being cold exposure to the lower extremities.  With his symptoms in the lower extremities, it was quite likely the Veteran had difficulty ambulating due to the old cold exposure symptom residuals, but his other medical co-morbidities far outweighed the lower extremities themselves.  

Thus, the VA physician could not find any evidence that the residuals of the cold injuries specifically caused or contributed to his death in a major way.  The causes of death appear to be the multiple medical issues the Veteran suffered from for many years.  The cardiac issues appear to be the major contributing/substantial factors.  He indicated that the death certificate showed the history of severe frostbite of the lower extremities did not result in the underlying cause of the Veteran's death.  He reiterated that the major contributing factor in the Veteran's death were his multiple cardiac illnesses.  Other issues contributed to his death, but the physician could not find documentation that would indicate the old cold injury was a major contributing factor.  He added he did not find any aggravation issues.

The appellant asserts service connection is warranted for the cause of the Veteran's death.  She argues, in effect, that the cold injuries to his lower extremities contributed to his death.

The evidence supporting the appellant's claim includes her statements and some of the medical evidence.  As noted above, R. D. Wells, a physician's assistant, related in a June 2008 statement that the Veteran had difficulties throughout his life with chronic leg ischemic disease in the lower extremities.  

The evidence against the appellant's claim includes the service treatment records and the post-service medical findings of record.  The service treatment records are negative for complaints or findings pertaining to cardiovascular or respiratory disease.  The initial indication of any cardiovascular problems was in March 1981 when an electrocardiogram on a VA examination revealed probable residuals of an old myocardial infarction.  The Board notes a subsequent electrocardiogram in September 1983 was normal.  A VA hospital report in 1986 reflected diagnoses of coronary heart disease and angina pectoris.  There is simply no clinical evidence of cardiovascular disease during service or for many years thereafter.  

The Board notes a VA physician has reviewed the claims folder and the medical records on two separate occasions.  Each time he opined there was no evidence that demonstrated the Veteran's cold injuries specifically caused or contributed to his death.  He also concluded there was no indication of aggravation.  In his January 2009 opinion, the physician provided a rationale for his conclusion, noting that medical literature did not document that cold exposure in the lower extremities was related to ischemic cardiomyopathy.  It is also significant to point out that the physician's assistant essentially listed the Veteran's problems, but did not make any conclusions regarding the relationship between the cold injuries and the Veteran's death.  While he stated the Veteran had difficulties with chronic leg ischemic disease in the lower extremities, he did not conclude it resulted in any cardiovascular problems.  

Since the VA physician who has opined on this matter has reviewed the record and provided a rationale for his conclusions, the Board finds that such opinions are of greater probative value than the statements supporting the appellant's claim, including the letter from the physician's assistant.

The appellant has expressed a belief that the residuals of the Veteran's service-connected residuals of cold trauma to the lower extremities contributed substantially or materially to his death.  However, the Board notes that the appellant has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical causation.  As such, her lay opinion does not constitute competent medical evidence and lacks probative value.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In view of the foregoing, the Board finds the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death.  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

	II.  DIC

When a veteran dies, not as the result of his own willful misconduct, and was in receipt of or entitled to receive compensation at the time of death for a service-connected disability, and the disability was continuously rated totally disabling for a period of 10 or more years immediately preceding death, or the disability was continuously rated totally disabling for a period of not less than 5 years from the date of such veteran's discharge or other release from active duty, then VA shall pay DIC benefits to the surviving spouse in the same manner as if the veteran's death was service-connected.  38 U.S.C.A. § 1318. 

Even though a veteran died of non-service-connected causes, VA will pay death benefits to the surviving spouse or children in the same manner as if the veteran's death were service-connected, if: (1) the veteran's death was not the result of his or her own willful misconduct, and (2) at the time of death, the veteran was receiving, or was entitled to receive, compensation for service-connected disability that was: (i) rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; (ii) rated by VA as totally disabling continuously since the veteran's release from active duty and for at least 5 years immediately preceding death; or (iii) rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death, if the veteran was a former prisoner of war who died after September 30, 1999. 

"Entitled to receive" means that at the time of death, the veteran had service-connected disability rated totally disabling by VA but was not receiving compensation because: (1) VA was paying the compensation to the veteran's dependents; (2) VA was withholding the compensation under authority of 38 U.S.C. 5314  to offset an indebtedness of the veteran; (3) the veteran had applied for compensation but had not received total disability compensation due solely to clear and unmistakable error in a VA decision concerning the issue of service connection, disability evaluation, or effective date; (4) the veteran had not waived retired or retirement pay in order to receive compensation; (5) VA was withholding payments under the provisions of 10 U.S.C. 1174(h)(2) ; (6) VA was withholding payments because the veteran's whereabouts was unknown, but the veteran was otherwise entitled to continued payments based on a total service-connected disability rating; or (7) VA was withholding payments under 38 U.S.C. 5308 but determines that benefits were payable under 38 U.S.C. 5309.  38 C.F.R. § 3.22.

As noted above, the Veteran had no service-connected disability or disabilities rated as totally disabling for at least 10 years prior to his death.  Rather, the record shows that the Veteran, at the time of his death, was service connected for disabilities rated at less than 100 percent.  While the evidence shows that he was in receipt of a total evaluation, this evaluation had been in effect only since July 2002.  Thus, a total rating was in effect for six years prior to his death.  As such, the Veteran was not rated as totally disabled for a period of at least 10 years immediately preceding his death.  

In light of the above discussion, the Board concludes that the appellant's claim for DIC under 38 U.S.C.A. § 1318 must be denied because the Veteran did not have a service-connected disability that was continuously rated as totally disabling for a period of 10 or more years immediately preceding his death.  See Tarver v. Shinseki, 557 F.3d 131 (2009).  Entitlement to these benefits must therefore be denied as a matter of law.  Where, as here, the law is dispositive, the claim must be denied because of lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

Service connection for the cause of the Veteran's death is denied.

Entitlement to Dependency and Indemnity Compensation under 38 U.S.C. § 1318 is denied. 




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


